Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY REPORTS RESULTS FOR SECOND QUARTER OF 2010 · Quarterly production of 276 MMCFE/d exceeds guidance of 253 – 274 MMCFE/d · Company reports net income of $18.1 million, or $0.28 per diluted share · Adjusted net income of $10.2 million, or $0.16 per diluted share DENVER, August 2, 2010 – SM Energy Company (NYSE: SM), formerly named St.Mary Land & Exploration Company, today reports financial results from the second quarter of 2010.In addition, a new presentation for the second quarter earnings and operational update will be posted on the Company’s website at sm-energy.com.This presentation will be referenced during the conference call scheduled for 8:00 a.m. Mountain time (10:00 a.m. Eastern time) on August 3, 2010.Information for the earnings call can be found below. MANAGEMENT COMMENTARY Tony Best, CEO and President, remarked, “SM Energy has had another strong quarter.We beat production targets and performed very well on most of our cost guidance.Through mid-year, we continue to execute well on our business plan for 2010.We are well positioned with a strong inventory of projects and ample liquidity to fund our programs through the second half of this year.” SECOND QUARTER 2010 RESULTS SM Energy posted net income for the second quarter of 2010 of $18.1 million, or $0.28 per diluted share.This compares to a net loss of ($8.3 million), or ($0.13) per diluted share, for the same period in 2009.Adjusted net income for the quarter was $10.2 million, or $0.16 per diluted share, versus an adjusted net income of $15.2 million, or $0.24 per diluted share, for the second quarter of 2009.Adjusted net income excludes certain items that the Company believes affect the comparability of operating results.Items excluded generally are one-time items or are items whose timing and/or amount cannot be reasonably estimated.A summary of the adjustments made to arrive at adjusted net income is presented in the table below. For the Three Months Ended June 30, Weighted-average diluted share count (in millions) $ in millions Per Diluted Share $ in millions Per Diluted Share Reported net income (loss) $ $ $ ) $ ) Adjustments net of tax: Change in Net Profits Plan liability $ ) $ ) $ $ Unrealized derivative (gain) loss $ ) $ ) $ $ Gain on divestiture activity $ ) $ ) $ ) $ ) Loss related to hurricanes - - $ $ Adjusted net income (loss), before impairments $ Non-cash impairments net of tax: Impairment of proved properties - - $ $ Abandonment andimpairment of unproved properties $ Impairment of materials inventory - - $ $ Adjusted net income $ NOTE:Totals may not add due to rounding Operating cash flow increased to $119.2 million for the second quarter of 2010 from $117.8 million in the same period last year.Net cash provided by operating activities decreased to $116.3 million for the second quarter of 2010 from $116.6 million in the same period in 2009. Adjusted net income and operating cash flow are non-GAAP financial measures – please refer to the respective reconciliation in the accompanying Financial Highlights section at the end of this release for additional information about these measures. SM Energy reported quarterly production of 276.4 MMCFE/d, which was above the guidance range of 253 to 274 MMCFE/d.Production came in above guidance primarily due to strong results in the Eagle Ford. Revenues and other income for the quarter were $211.7 million compared to $205.2 million for the same period in 2009.For the second quarter of 2010, the average equivalent price per MCFE, net of hedging, was $7.36 per MCFE, which is an increase of 10% from the $6.68 per MCFE realized in the comparable period in 2009.Average realized prices, inclusive of hedging activities, were $5.59 per Mcf and $65.17 per barrel in the second quarter of 2010, which is an increase of 8% and 15%, respectively, from the same period a year ago.SM Energy reports its gas volumes on a “wet gas” basis, meaning that revenue dollars associated with natural gas liquids (“NGLs”) are reported within the Company’s natural gas revenues. Lease operating expense (“LOE”) of $1.15 per MCFE in the second quarter of 2010 was below the Company’s guidance of $1.24 to $1.32 per MCFE.Lease operating expense for the quarter represents a 9% decrease from the $1.26 per MCFE in the comparable period last year.The divestiture of higher per unit cost assets was the primary reason for lower per unit LOE costs year over year.Sequentially, LOE declined 2% or $0.02 per MCFE in the second quarter of 2010 from the preceding quarter. Transportation expense of $0.20 per MCFE in the second quarter of 2010 was within guidance of $0.18 to $0.20 per MCFE.The reported per unit expense increased from $0.16 per MCFE for the comparable period in 2009.Sequentially, transportation expense was up $0.04 per MCFE from the first quarter of 2010.Transportation costs, both on a year over year and sequential basis, reflects increased production contributed from areas with higher per unit transportation costs, such as the Eagle Ford shale. Commodity price increases over the past year for both oil and natural gas resulted in year over year increases in production taxes, both on a per MCFE basis and in absolute dollars.Between the second quarters of 2009 and 2010, production taxes on a per MCFE basis increased 33% from $0.33 to $0.44.The Company’s realized production tax rate for the second quarter was 6%, which was slightly below the provided guidance of 7% of pre-hedge oil and natural gas revenue. Total general and administrative (“G&A”) expense for the second quarter of 2010 was $1.01 per MCFE, which was slightly above the guidance range provided by the Company.Cash G&A expense was $0.61 per MCFE for the quarter, compared to a guidance range of $0.53 to $0.55 per MCFE.The Cash G&A expense came in above guidance primarily due to the recognition of certain administrative and legal items in the second quarter.Non-cash G&A for the second quarter was $0.18 per MCFE versus a guidance range of $0.19 to $0.21 per MCFE.G&A related to cash payments from the Company’s legacy Net Profits Plan (NPP) program was $0.22 per MCFE in the quarter compared to a guidance range of $0.22 to $0.24 per MCFE. Depletion and depreciation expense (“DD&A”) increased to $3.17 per MCFE in the second quarter of 2010, which was above the Company’s guidance range of $2.90 to $3.10 per MCFE.DD&A in the comparable period of 2009 was $2.49 per MCFE.Sequentially, DD&A increased 5% from $3.02 per MCFE in the first quarter of 2010.The Company’s DD&A rate was impacted by the Company’s divestiture of lower cost basis properties in the first quarter of 2010.Additionally, infrastructure costs that are incurred at the beginning of the development of emerging plays are also increasing the DD&A rate. In the second quarter of 2010, SM Energy recognized a pre-tax non-cash benefit of $6.6 million as a result of a decrease in the NPP liability.The NPP liability is a significant management estimate that is highly sensitive to a number of assumptions including future commodity prices, production rates, and operating costs.The last pool created under this legacy compensation plan was in 2007. FINANCIAL POSITION AND LIQUIDITY As of June 30, 2010, SM Energy had total long-term debt of $271.2 million, which was comprised entirely of the Company’s 3.50% Senior Convertible Notes, net of debt discount.The Company’s debt-to-book capitalization ratio was 19% as of the end of the quarter. SM Energy currently has no outstanding borrowing under its long-term credit facility.The Company has a commitment amount of $678 million from the Company’s bank group with a borrowing base of $900 million.SM Energy is in compliance with all the covenants associated with this facility. EARNINGS CALL INFORMATION The Company has scheduled a teleconference to discuss the second quarter results on August 3, 2010 at 8:00 a.m. Mountain time (10:00 a.m. Eastern time).The call participation number is 866-788-0539 and the participant passcode is 18765995.An audio replay of the call will be available approximately two hours after the call at 888-286-8010, with the passcode 82316400.International participants can dial 857-350-1677 to take part in the conference call, using passcode 18765995 and can access a replay of the call at 617-801-6888, using passcode 82316400.Replays can be accessed through August 17, 2010. In addition, the call will be webcast live and can be accessed at SM Energy Company’s website at sm-energy.com.An audio recording of the conference call will be available at that site through August 17, 2010. INFORMATION ABOUT FORWARD LOOKING STATEMENTS This release contains forward looking statements within the meaning of securities laws, including forecasts and projections.The words “will,” “believe,” “budget,” “anticipate,” “plan,” “intend,” “estimate,” “forecast,” and “expect” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause SM Energy’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the volatility and level of oil and natural gas prices, uncertainties inherent in projecting future rates of production from drilling activities and acquisitions, the availability of debt and equity financing, the ability of the banks in the Company’s credit facility to fund requested borrowings, the ability of hedge counterparties to settle hedges in favor of the Company, the imprecise nature of estimating oil and gas reserves, the availability of additional economically attractive exploration, development, and property acquisition opportunities for future growth and any necessary financings, unexpected drilling conditions and results, unsuccessful exploration and development drilling, drilling, completion, and operating service availability, the risks associated with the Company’s hedging strategy, and other such matters discussed in the “Risk Factors” section of SM Energy’s 2009 Annual Report on Form 10-K and subsequent quarterly reports filed on Form 10-Q.Although SM Energy may from time to time voluntarily update its prior forward looking statements, it disclaims any commitment to do so except as required by securities laws. ABOUT THE COMPANY SM Energy Company, formerly named St. Mary Land & Exploration Company, is an independent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas and crude oil. SMEnergy routinely posts important information about the Company on its website. For more information about SM Energy, please visit its website at sm-energy.com. SM ENERGY COMPANY FINANCIAL HIGHLIGHTS June 30, 2010 Guidance Comparison For the Three Months Ended June 30, 2010 Actual Guidance Range Oil and gas production (MMCFE per day) 253 - 274 Lease operating expense (per MCFE) $ $
